Exhibit 10.1
AMENDED AND RESTATED EMPLOYMENT AGREEMENT
THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the “Agreement”) is made as of
the 24th day of September, 2008, by and between PIKE ELECTRIC CORPORATION, a
Delaware corporation (“Employer”), and JOSEPH ERIC PIKE, an individual domiciled
in the State of North Carolina (“Executive”).
GENERAL
Executive is currently employed by Employer pursuant to an Employment Agreement
dated as of July 20, 2005 (the “Predecessor Agreement”). Employer and Executive
have agreed to amend and restate the Predecessor Agreement, as set forth herein.
ARTICLE I
EMPLOYMENT
1.1. Position. Subject to the terms and conditions of this Agreement, Employer
hereby employs Executive, and Executive hereby accepts employment, as Chief
Executive Officer of Employer commencing on the Effective Date and ending upon
the termination of the Term. Executive shall perform the duties of his position
as determined by the Board of Directors of Employer (the “Board”) in accordance
with the policies, practices and bylaws of Employer. Executive shall report
directly to the Board.
1.2. Time and Effort. Executive shall serve Employer faithfully, loyally,
honestly and to the best of his ability. Executive shall devote all his business
time and best efforts to the performance of his duties on behalf of Employer.
During his term of employment, Executive shall not at any time or place or to
any extent whatsoever, either directly or indirectly, without the express
written consent of the Board, engage in any outside employment or in any
activity competitive with or adverse to Employer’s business, practice or
affairs. This is not intended to prohibit Executive from engaging in
nonprofessional activities such as personal investments or conducting to a
reasonable extent private business affairs, as long as they do not conflict or
interfere with Executive’s responsibilities to Employer, provided that Executive
shall not serve on other boards of directors without the prior consent of the
Board. Participation to a reasonable extent in civic, social or community
activities is encouraged.
1.3. Term. The term (“Term”) of this Agreement shall commence on and as of the
July 1, 2008 (the “Effective Date”) and, unless earlier terminated pursuant to
Article IV, shall continue for a period of one year (the “Initial Term”).
Thereafter, the Term shall be automatically extended for additional one-year
periods (each, an “Additional Term”), subject to either party’s right to
terminate this Agreement by giving the other party written notice of its
intention to do so at least sixty (60) days prior to the expiration of the
Initial Term or the Additional Term, as the case may be.

 

 



--------------------------------------------------------------------------------



 



ARTICLE II
COMPENSATION
2.1. Base Salary. Employer agrees to pay Executive, and Executive agrees to
accept, as compensation for the services and obligations set forth herein, base
salary (herein “Base Salary”) in cash equal to the sum of Seven Hundred Eighty
Thousand and No/100 ($780,000), which sum shall be paid to Executive by
Employer, less any taxes required to be withheld under federal, state and local
law, in accordance with Employer’s standard payroll practices for executive
personnel, as same may change from time to time. The amount of Base Salary shall
be subject to adjustment as provided in Section 2.2 below.
2.2. Adjustments to Base Salary. Upward adjustments to Executive’s Base Salary
shall be determined by the compensation committee of the Board (the “Committee”)
in its sole discretion. For so long as Executive is employed by Employer there
shall be no reductions in Executive’s Base Salary, as adjusted.
2.3. Annual Bonuses. Subject to Section 10.1 below, in addition to the Base
Salary described above, Executive shall receive an annual bonus in such amounts
and on such terms and conditions as adopted or approved by the Committee from
time to time.
2.4. Long-Term Incentive Plan. Subject to Section 10.1 below, Executive shall be
entitled to participate in a long-term incentive plan of Employer in such
amounts and on such terms and conditions as adopted or approved by the Committee
from time to time.
2.5. Additional Compensation. Executive shall further be eligible to participate
in any other management incentive plans of Employer to the extent such plans are
adopted or continue in effect (as determined in the discretion of the
Committee), and to receive such additional compensation as may be provided by
such plans from time to time or as otherwise approved by the Committee.
ARTICLE III
EXECUTIVE BENEFITS
3.1. Employer Policy. Executive shall be entitled to all executive benefits
currently offered or adopted by Employer during Executive’s employment with
Employer.
3.2. Business Expenses. Employer will reimburse Executive for all reasonably
incurred business expenses, subject to the travel and expense policy established
by Employer from time to time, incurred by Executive in the performance of
Executive’s duties pursuant to this Agreement, provided that Executive furnishes
to Employer adequate records and other documentary evidence required to
substantiate such expenditures.
3.3. Personal Use of Employer Aircraft. Employer will provide Executive with
personal use of any of Employer’s aircraft for up to 50 flight hours per year,
provided such use does not interfere with the normal business use of the
aircraft. Executive agrees to schedule his personal use of the aircraft in
advance, upon reasonable notice to Employer.

 

2



--------------------------------------------------------------------------------



 



3.4. Excise Tax Gross-Up.
(a) In the event it shall be determined that any payments or distributions by
Employer to Executive or for Executive’s benefit (whether paid or payable or
distributed or distributable pursuant to the terms of this Agreement or
otherwise, but determined without regard to any additional payments required
under this Section 3.4) (“Payments”) are subject to the excise tax imposed by
Section 4999 (or any successor provisions) of the Internal Revenue Code of 1986,
as amended (the “Code”), or any interest or penalty is incurred by Executive
with respect to such excise tax (such excise tax, together with any such
interest and penalties, the “Excise Tax”), then Executive shall be entitled to
receive an additional payment (a “Gross-Up Payment”) in an amount such that,
after payment by Executive of all taxes (including any income taxes and Excise
Tax imposed on the Gross-Up Payment (and any interest and penalties imposed with
respect thereto)), Executive retains an amount of the Gross-Up Payment equal to
the Excise Tax imposed upon all such Payments; provided, however, that, if no
Excise Tax would be imposed on such Payments were the aggregate amount of all
such Payments reduced by an amount not to exceed 5% of such aggregate amount,
then Executive shall forfeit and Employer shall not be obligated to pay the
amount of such Payments (which shall not exceed 5% of such aggregate amount)
necessary to avoid imposition of the Excise Tax on such Payments (a “Payment
Reduction”), and Executive shall be entitled to designate the particular
Payments (and the amounts thereof) to be so reduced.
(b) Subject to the provisions of Section 3.4(c), all determinations required to
be made under this Section 3.4, including whether and when such a Gross-Up
Payment or Payment Reduction is required, the amount of such Gross-Up Payment or
Payment Reduction and the assumptions to be utilized in arriving at such
determination, shall be made by Ernst & Young LLP (or its successor) (the
“Accounting Firm”) which shall provide detailed supporting calculations both to
Employer and to Executive within thirty (30) business days of the receipt of
notice from Executive that there has been a Payment subject to Excise Tax, or
such earlier time as is requested by Employer. In the event that the Accounting
Firm is serving as accountant or auditor for the individual, entity or group
effecting the change of control of Employer that gives rise to the Excise Tax,
Employer shall appoint another nationally recognized accounting firm to make the
determinations required hereunder (which shall then be deemed to be the
Accounting Firm). All fees and expenses of the Accounting Firm shall be borne
solely by Employer. Any Gross-Up Payment as determined pursuant to this
Section 3.4 shall be paid by Employer to Executive within ten (10) business days
of the receipt of the Accounting Firm’s determination. If the Accounting Firm
determines that no Excise Tax is payable by Executive, it shall furnish
Executive with a written opinion that failure to report the Excise Tax on
Executive’s applicable federal income tax return would not result in the
imposition of a negligence or similar penalty. Any determination by the
Accounting Firm shall be binding upon Employer and Executive. As a result of the
uncertainty of the application of Section 4999 of the Code at the time of the
initial determination by the Accounting Firm hereunder, it is possible that
Gross-Up Payments which will not have been made by Employer should have been
made (“Underpayment”). In the event that Employer exhausts its remedies pursuant
to Section 3.4(c) and Executive thereafter is required to make a payment of any
Excise Tax, the Accounting Firm shall determine the amount of the Underpayment
that has occurred, and any such Underpayment shall be promptly paid by Employer
to Executive.

 

3



--------------------------------------------------------------------------------



 



(c) Executive shall notify Employer in writing of any claim by the Internal
Revenue Service or other taxing authority that, if successful, would require the
payment by Employer of the Gross-Up Payment. Such notification shall be given as
soon as practicable but no later than five (5) days after Executive or his
representative is informed in writing of such claim and shall apprise Employer
of the nature of such claim and the date on which such claim is requested to be
paid. Executive shall not pay such claim or take any other action with respect
thereto prior to the expiration of the thirty (30) day period following the date
on which Executive gives such notice to Employer (or such shorter period ending
on the date that any payment of taxes with respect to such claim is due). If
Employer notifies Executive in writing prior to the expiration of such period
that it desires to contest such claim, Executive shall (a) give Employer any
information reasonably requested by Employer relating to such claim, (b) take
such action in connection with contesting such claim as Employer shall
reasonably request in writing from time to time, including accepting legal
representation with respect to such claim by an attorney reasonably selected by
Employer, (c) cooperate with Employer in good faith in order effectively to
contest such claim and (d) permit Employer to participate in any proceedings
relating to such claim; provided, however, that Employer shall bear and pay
directly all costs and expenses (including additional interest and penalties)
incurred in connection with such contest and shall indemnify and hold Executive
harmless, on an after-tax basis, for any Excise Tax or income tax (including
interest and penalties with respect thereto) imposed as a result of such
representation and payment of costs and expenses. Without limiting the
foregoing, Employer shall control all proceedings taken in connection with such
contest and, at its sole option, may pursue or forego any and all administrative
appeals, proceedings, hearings and conferences with the taxing authority in
respect of any such claim and may, at its sole option, either direct Executive
to pay the tax claimed and sue for a refund or contest the claim in any
permissible manner, and Executive agrees to prosecute such contest to a
determination before any administrative tribunal, in a court of initial
jurisdiction and in one or more appellate courts, as Employer shall determine;
provided, however, that if Employer directs Executive to pay such claim and sue
for a refund, Employer shall advance the amount of such payment to Executive, on
an interest-free basis, and shall indemnify and hold Executive harmless, on an
after-tax basis, from any Excise Tax or income tax (including interest or
penalties with respect thereto) imposed with respect to such advance or with
respect to any imputed income with respect to such advance; and provided,
further, that any extension of the statute of limitations relating to payment of
taxes for Executive’s taxable year with respect to which such contested amount
is claimed to be due is limited solely to such contested amount. Furthermore,
Employer’s control of the contest shall be limited to issues with respect to
which a Gross-Up Payment would be payable hereunder, and Executive shall be
entitled to settle or contest, as the case may be, any other issue raised by the
Internal Revenue Service or any other taxing authority.
(d) If, after the receipt by Executive of a Gross-Up Payment or an amount
advanced by Employer pursuant to Section 3.4(c), Executive becomes entitled to
receive any refund with respect to such Gross-Up Payment or claim, Executive
shall (subject to Employer’s complying with the requirements of Section 3.4(c),
if applicable) promptly pay to Employer the amount of such refund (together with
any interest paid or credited thereon after taxes applicable thereto). If, after
the receipt by Executive of an amount advanced by Employer pursuant to
Section 3.4(c), a determination is made that Executive is not entitled to any
refund with respect to such claim and Employer does not notify Executive in
writing of its intent to contest such denial of refund prior to the expiration
of thirty (30) days after such determination, then such advance shall be
forgiven and shall not be required to be repaid and the amount of such advance
shall offset, to the extent thereof, the amount of Gross-Up Payment required to
be paid.
(e) Employer shall be entitled to withhold and pay over to the Internal Revenue
Service or other applicable taxing authority, for the benefit of Executive, all
or any portion of any Gross-Up Payment, and Executive hereby consents to such
withholding.

 

4



--------------------------------------------------------------------------------



 



ARTICLE IV
TERMINATION
4.1. For Cause. Employer may terminate Executive’s employment hereunder for
“Cause”. For purposes of this Agreement, the term “Cause” shall mean
(a) Executive is convicted of a felony involving moral turpitude, or
(b) Executive, in carrying out his duties, is guilty of (i) gross neglect or
(ii) willful misconduct resulting, in either case, in material harm to Employer
unless such act, or failure to act, was believed by Executive in good faith to
be in the best interests of Employer; provided that, with respect to (b) above,
Executive shall have 30 days after delivery by Employer of a written explanation
in reasonable detail of the circumstances that are claimed to constitute Cause
hereunder within which to cure and eliminate the existence of such
circumstances, unless such circumstances are not capable of being cured in which
case no cure period need be provided.
4.2. Termination by Executive. Executive may terminate this Agreement and his
employment for “Good Reason” by giving written notice to Employer within sixty
(60) days, or such longer period as may be mutually agreed to in writing by
Executive and Employer but not to exceed ninety (90) days, of the occurrence of
any event constituting “Good Reason,” as described below:
Executive shall have “Good Reason” to terminate this Agreement and his
employment upon occurrence of any of the following events: (a) Executive is
assigned any duties or responsibilities that are inconsistent, in any material,
adverse respect, with the scope of duties and responsibilities associated with
his position and office as described in Section 1.1 above; (b) Executive suffers
a reduction in, or a material, adverse interference with, the authorities,
duties or responsibilities associated with his position and office as described
in Section 1.1 above; (c) the duties of the position described in Section 1.1
change in a materially adverse manner from those at the date of execution of
this Agreement; or (d) Executive is required to relocate to an employment
location that is more than 50 miles from his employment location on the
Effective Date; provided that Employer shall have 30 days after delivery by
Executive of a written explanation in reasonable detail of the circumstances
that are claimed to constitute Good Reason within which to cure and eliminate
the existence of such circumstances, unless such circumstances are not capable
of being cured in which case no cure period need be provided. If Executive
terminates this Agreement and his employment under this Agreement for “Good
Reason”, Executive shall be entitled to receive Severance Benefits pursuant to
Article V.
4.3. Other Termination. This Agreement shall terminate, at the election of
Employer, upon the death, Disability (as defined in Article VIII) or legal
incapacity of Executive. In such event Executive or Executive’s heirs shall
receive all benefits to which Executive is then entitled. All equity
compensation awards then held by Executive pursuant to Employer’s compensation
plans shall automatically become vested and exercisable, subject to the other
terms and conditions of the equity compensation plan of Employer under which
they were granted.

 

5



--------------------------------------------------------------------------------



 



ARTICLE V
SEVERANCE BENEFITS
5.1. Triggering Events. If this Agreement is terminated by Employer without
Cause, or if Executive elects to terminate this Agreement for “Good Reason”
pursuant to Section 4.2 above (each, a “Termination Event”), Executive shall
receive the “Severance Benefits” provided by this Article V and all unvested
equity compensation awards then held by Executive, pursuant to Employer’s
compensation plans, shall automatically become vested and exercisable, subject
to the other terms and conditions of the equity compensation plans of Employer
under which they were granted.
5.2. Severance Benefits. Subject to Section 10.1 below, the Severance Benefits
shall begin immediately following the date Executive incurs a Termination Event
and will continue to be payable for 24 consecutive months after the Termination
Event, in accordance with Employer’s normal payroll practices. Executive’s
“Severance Benefits” shall consist of the continuation of Executive’s Base
Salary determined in accordance with Sections 2.1 and 2.2 above, and, to the
extent permitted under the applicable plans, continued participation in the
health, life, disability and other benefits that Executive was receiving as of
his last day of active employment with Employer. If Executive’s continued
participation in the health plan at active employee rates for this 24-month
period would be discriminatory under Code Section 105(h), then Executive shall
be entitled to participate in the health plan for this 24-month period only if
he pays the full cost of coverage each month, and Employer shall pay Executive
each month for 24 months the difference between the full cost of the health
coverage Executive had in place as of the date of the Termination Event and the
cost Executive was paying as of the date of the Termination Event.
5.3. Termination of Severance Benefits. Severance Benefits shall immediately
cease if Executive commits a violation of any of the terms of this Agreement
relating to confidentiality, non-disclosure, non-solicitation and
non-competition.
ARTICLE VI
CONFIDENTIAL INFORMATION
6.1. Confidential Information. Executive hereby acknowledges that in order to
perform his duties as an executive of Employer, he has received, and will in the
future be given access to, certain confidential, secret and proprietary
information in the form of records, data, specifications, formulas, technology,
inventions, devices, products, methods, know-how, processes, financial data,
customer and/or vendor information and practices, customer lists, cost
information, executive information and trade secrets (collectively,
“Confidential Information”) developed and owned by Employer concerning the
business, products and/or services of Employer.
6.2. Non-Disclosure. Except as otherwise specifically provided herein, Executive
will not, directly or indirectly, disclose or utilize, or cause or permit to be
disclosed or utilized, to any person or to any entity whatsoever any
Confidential Information acquired pursuant to his employment with Employer
(whether acquired prior to or subsequent to the execution of this Agreement)
under this Agreement or otherwise.

 

6



--------------------------------------------------------------------------------



 



6.3. Permitted Disclosure. Executive may utilize the Confidential Information
only to the extent reasonably necessary and required in the discharge of his
duties as an executive of Employer.
6.4. Return of Information. Executive will immediately, upon the request of
Employer, return to Employer all originals, copies or other embodiments of any
Confidential Information received under this Agreement or otherwise. Executive
will not retain, or cause or permit to be retained, any copies or other
embodiments of the materials so returned.
6.5. Non-Competition and Non-Solicitation. Executive understands and agrees that
Employer shall be entitled to protect and preserve the going concern value of
the business of Employer and its affiliates to the extent permitted by law and
that Employer would not have entered into this Agreement absent the provisions
of this Section 6.5, and Executive therefore agrees to the following:
(a) Non-Solicitation. For 24 months after termination of his employment,
Executive shall not (and shall not attempt to) (i) solicit, recruit or hire any
current or former employee of Employer or its affiliates or otherwise interfere
with or damage the relationship between Employer and its affiliates and any such
employee, (ii) solicit, interfere with or damage any relationship between
Employer or its affiliates and its customers or suppliers (or any person that
Employer has approached or has made significant plans to approach as a
prospective customer or supplier) or any governmental authority or any agent or
representative thereof or (iii) assist any person in any way to do, or attempt
to do, any of the foregoing.
(b) Non-Competition. For five years after termination of his employment,
Executive shall not (and shall not attempt to) (i) engage in any activity or
business (whether as a stockholder, partner, member, investor, lender, director,
officer, employee, agent, consultant, contractor or otherwise), or establish any
new business, within North America that is in competition, in whole or in
material part, with Employer or its affiliates, including selling goods or
services of the type sold by Employer or its affiliates during the Term (the
foregoing activities and businesses, “Competitive Activities”) or (ii) assist
any person in any way to do, or attempt to do, any Competitive Activities. This
Section 6.5(b) shall be deemed not breached as a result of the ownership by
Executive of: (A) less than an aggregate of 5% of any class of stock of a person
engaged, directly or indirectly, in Competitive Activities, (B) less than 10% in
value of any instrument of indebtedness of a person engaged, directly or
indirectly, in Competitive Activities or (C) a person that engages, directly or
indirectly, in Competitive Activities if such Competitive Activities account for
less than 10% of such person’s consolidated annual revenues.
(c) Notwithstanding any other provision of this Agreement, it is understood and
agreed that remedies at law would be inadequate in the case of any breach of the
covenants contained in this Section. Employer shall be entitled to equitable
relief, including the remedy of specific performance, with respect to any breach
or attempted breach of such covenants.

 

7



--------------------------------------------------------------------------------



 



ARTICLE VII
PROPRIETARY INTEREST
All books, records and other documents relating to the business and customer
accounts of Employer, whether prepared by Executive or otherwise coming into his
possession, shall be and remain the exclusive property of Employer and Executive
shall not, during the Term or thereafter, directly or indirectly, assert any
interest or property rights therein. Upon termination of this Agreement, all
books, records and other documents shall immediately be returned to Employer.
ARTICLE VIII
DISABILITY
If, based upon independent medical advice by a competent medical authority
mutually and reasonably agreed upon by the parties hereto, the Board determines
that due to physical or mental illness Executive has a Disability, then Employer
may terminate Executive’s employment hereunder. For purposes of this Agreement,
the term “Disability” shall mean Executive is unable to perform his customary
duties hereunder for a period in excess of (a) one hundred twenty
(120) consecutive business days, and if, within five (5) days of written notice
of the expiration of such one hundred twenty (120) day period, Executive shall
not have returned to the performance of his duties on a full-time basis, or
(b) one hundred thirty (130) business days in any consecutive twelve (12) month
period. During such one hundred twenty (120) day and one hundred thirty
(130) day periods, as the case may be, Executive shall continue to receive one
hundred percent (100%) of his Base Salary as specified in Article II, and all
benefits as specified in Article III.
ARTICLE IX
NOTICE
All notices, requests, demands and other communications required or permitted to
be given under the terms of this Agreement shall be in writing and shall be
deemed to have been duly given if delivered personally, given by prepaid
telegram or mailed first class, postage prepaid or by registered or certified
mail as follows:
If to Employer:
Pike Electric Corporation
Attn: Chief Legal Officer
100 Pike Way
Mt. Airy, NC 27030
If to Executive:
J. Eric Pike
[•]
[•]

 

8



--------------------------------------------------------------------------------



 



The parties may change the address to which notices under this Agreement shall
be sent by providing written notice to the other in the manner specified above.
ARTICLE X
MISCELLANEOUS
10.1. Code Section 409A. In light of the uncertainty surrounding the proper
application of Section 409A of the Code, Executive and Employer agree to
cooperate to make necessary amendments to this Agreement (including, without
limitation to the timing of any Severance Benefits payable pursuant to
Article V) to avoid imposition of penalties and additional taxes under Code
Section 409A. It is intended that the provisions of this Agreement comply with
Code Section 409A, and all provisions of this Agreement shall be construed and
interpreted in a manner consistent with Code Section 409A. In particular, if
necessary to avoid imposition of penalties and additional taxes under Code
Section 409A, (a) the timing of Severance Benefits shall be subject to a
six-month deferral in a manner consistent with Section 409A(a)(2)(B)(i) and
(b) any annual bonuses payable to Executive shall be paid not later than the
expiration of two and one-half months from the last business day of the fiscal
year of Employer with respect to which the bonus is payable.
10.2. Delegation of Duties. Executive may not assign or delegate the services
and obligations he is required to perform under this Agreement. The parties
agree that any attempt by Executive to delegate his duties hereunder shall be
null and void.
10.3. Amendment. This Agreement may be modified or amended only by and to the
extent of the written agreement of Employer and Executive.
10.4. Successors. This Agreement shall be binding upon and shall inure to the
benefit of the successors and assigns of Employer.
10.5. Entire Agreement. This Agreement contains the entire agreement of the
parties hereto and supersedes any prior written or oral agreement between them
relating to the subject matter contained herein.
10.6. Survival. The terms of Article VI, Article VII, Article X and Article XI
shall survive the expiration or termination of this Agreement for any reason.
10.7. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware.
10.8. Severability. If any term, provision, covenant or condition of this
Agreement is held by a court of competent jurisdiction to be invalid, void or
unenforceable, the remainder of the provisions hereof shall remain in full force
and effect and shall in no way be affected, impaired or invalidated.
10.9. Indemnity. Executive shall be indemnified in his position to the fullest
extent permitted or required by the laws of the State of Delaware.

 

9



--------------------------------------------------------------------------------



 



10.10. Certain Definitions. For purposes of this Agreement:
(a) The term “person” means any individual, partnership, company, corporation or
other entity of any kind.
(b) The term “affiliate”, with respect to any person, means any other person
that, directly or indirectly, controls, is controlled by or is under common
control with such person.
ARTICLE XI
DISPUTE RESOLUTION
11.1. Mediation. Any and all disputes arising under, pertaining to or touching
upon this Agreement or the statutory rights or obligations of either party
hereto, shall, if not settled by negotiation, be subject to non-binding
mediation under the National Rules for the Resolution of Employment Disputes of
the American Arbitration Association (“AAA”) in effect on the date of the first
notice of demand for mediation, before an independent mediator selected by the
parties pursuant to Section 11.4. Notwithstanding the foregoing, both Executive
and Employer may seek preliminary judicial relief if such action is necessary to
avoid irreparable damage during the pendency of the proceedings described in
this Article XI. Any demand for mediation shall be made in writing and served
upon the other party to the dispute, by certified mail, return receipt
requested, at the business address of Employer, or at the last known residence
address of Executive, respectively. The demand shall set forth with reasonable
specificity the basis of the dispute and the relief sought. The mediation
hearing will occur at a time and place convenient to the parties in Forsyth
County, North Carolina, within thirty (30) days of the date of selection or
appointment of the mediator.
11.2. Arbitration. In the event that the dispute is not settled through
mediation, the parties shall then proceed to binding arbitration before a single
independent arbitrator selected pursuant to Section 11.4. The mediator shall not
serve as arbitrator. The arbitration hearing shall occur at a time and place
convenient to the parties in Forsyth County, North Carolina, within thirty
(30) days of the date of selection or appointment of the arbitrator. The
arbitration shall be governed by the rules of the AAA in effect on the date of
the first notice of demand for arbitration. The arbitrator shall issue written
findings of fact and conclusions of law, and an award, within fifteen (15) days
of the date of the hearing unless the parties otherwise agree.
11.3. Damages. In cases of breach of contract or policy, damages shall be
limited to contract damages. The arbitrator may award fees to the prevailing
party and assess costs of the arbitration to the non-prevailing party.
11.4. Selection of Mediators or Arbitrators. The parties shall select the
mediator or arbitrator from a panel list made available by the AAA. If the
parties are unable to agree to a mediator or arbitrator within ten (10) days of
receipt of a demand for mediation or arbitration, the mediator or arbitrator
will be chosen by alternatively striking from a list of five (5) mediators or
arbitrators obtained by Employer from AAA. Executive shall have the first
strike.
[Signature page(s) follow on next page]

 

10



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have executed this Agreement, in one or more
counterparts which, taken together, shall constitute one agreement.
EMPLOYER:
PIKE ELECTRIC CORPORATION,
a Delaware corporation

                  By:   /s/ James R. Fox         Name:   James R. Fox       
Title:   General Counsel & Vice President of Risk Management     

EXECUTIVE:

                  By:   /s/ J. Eric Pike         Name:   J. Eric Pike           
 

 

 